Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

1.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10381605.
2.	Regarding claims 1-20, US 10381605 claims a pouch-type battery comprising:
a pouch-type battery case having a joined wall and a cell space within the pouch-type battery case;
a battery cell within the cell space;
a terminal tab extending outwardly of the cell space from the battery cell,
said joined wall comprising at least a first sealing portion having a first sealing strength, and a second sealing portion having a second sealing strength that is less than the first sealing strength such that the second sealing portion is configured to fail before said first sealing portion; and
an electrical contact located with the second sealing portion and configured to change contact state upon failure of the second sealing portion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



3.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (WO2013005922).
4.    Regarding claim 1, Kim teaches a battery pack (see Fig. below) comprising: a housing; and a pouch-type battery including a pouch-type battery case located within the housing and having a joined wall and a cell space within the pouch-type battery case, a battery cell within the cell space, a terminal tab extending outwardly of the cell space from the battery cell, said joined wall comprising at least a first sealing portion having a first sealing strength, and a second sealing portion having a second sealing strength that is less than the first sealing strength such that the second sealing portion is configured to fail before said first sealing portion, and an electrical contact located with the second sealing portion and configured to change contact state upon failure of the second sealing portion (see Fig. below). 
5.	Furthermore, Kim’s second sealing portion fails before said first sealing portion (see Fig. below).
6.	The Applicant is reminded that “for powering a hand held power tool or a garden tool” is an intended use limitation.
7.	The Applicant is also reminded that “selectively connectable to and supportable by a hand held power tool or a garden tool” is an intended use limitation.

    PNG
    media_image1.png
    817
    988
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO2013005922) in view of Carrier et al. (US20050077878).
9.	Kim teaches a battery pack (see Fig. below) comprising: a housing; and a pouch-type battery including a pouch-type battery case located within the housing and having a joined wall and a cell space within the pouch-type battery case, a battery cell within the cell space, a terminal tab extending outwardly of the cell space from the battery cell, said joined wall comprising at least a first sealing portion having a first sealing strength, and a second sealing portion having a second sealing strength that is less than the first sealing strength such that the second sealing portion is configured to fail before said first sealing portion, and an electrical contact located with the second sealing portion and configured to change contact state upon failure of the second sealing portion (see Fig. below). 
10.	Furthermore, Kim’s second sealing portion fails before said first sealing portion (see Fig. below).
11.	The Applicant is reminded that “for powering a hand held power tool or a garden tool” is an intended use limitation.
12.	The Applicant is also reminded that “selectively connectable to and supportable by a hand held power tool or a garden tool” is an intended use limitation.

    PNG
    media_image1.png
    817
    988
    media_image1.png
    Greyscale

13.	Kim battery control system 134 may perform a function of a battery protection circuit (Fig. 2).
14.	They are silent about battery-powered tool comprising: a power tool housing; an electrical motor in the power tool housing; a motor control circuit, and they are silent about claims 18 and 19.
15.	Carrier teaches battery-powered tool [0003] comprising: a power tool housing; an electrical motor in the power tool housing; tool motor [0062], a motor control circuit [0115] for controlling power supplied to the motor from an electrical energy source, 18V output voltage [0006], average motor supply current of at least 20 amps [0057] or 10 

    PNG
    media_image2.png
    671
    774
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    724
    716
    media_image3.png
    Greyscale

16.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Kim’s battery to power Carrier’s tool having the above teachings for the benefit of protection methods, protection arrangements designed to protect against fault conditions in the battery pack operatively attached to the power tool, so as to prevent internal or external damage to the battery pack.


17.	Claims 2-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO2013005922) as applied to claim 1 in view of Carrier et al. (US20050077878).
18.	Regarding claims 2-15, the complete discussion of Kim as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claims 2-15.


    PNG
    media_image2.png
    671
    774
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    730
    754
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    420
    880
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    689
    811
    media_image6.png
    Greyscale

20.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Kim’s battery to power Carrier’s tool having the above teachings for the benefit of protection methods, protection arrangements designed to protect against fault conditions in the battery pack operatively attached to the power tool, so as to prevent internal or external damage to the battery pack.

Relevant Prior Art
US20130115487 teaches  a battery cell 100 and a battery module [0031], the case including a sealing part having a sealing member applied therein and an exhaust part defined by a predetermined region of the sealing part having a sealing member thicker than the other region of the sealing part (see claim 1). When the sealing member A used in the first application and the sealing member A used in the second application are different materials, the sealing member A used in the second application may preferably include a material that can further degrade adhesive strength with the case 110 [0052].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLATUNJI A GODO/Primary Examiner, Art Unit 1722